                                  Case 3:19-cv-00648-MMD-WGC Document 42 Filed 12/07/20 Page 1 of 3




                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Michael A. Pintar
                                Nevada Bar No. 3789
                              3 michael.pintar@mccormickbarstow.com
                                241 Ridge Street, Suite 300
                              4 Reno, Nevada 89501
                                Telephone:    (775) 333-0400
                              5 Facsimile:    (775) 333-0412

                              6 Attorneys for State Farm Mutual Automobile
                                Insurance Company
                              7

                              8
                                                             UNITED STATES DISTRICT COURT
                              9
                                                       DISTRICT OF NEVADA, NORTHERN DIVISION
                         10

                         11
                                  HEATHER SLOANE,                                 Case No. 3:19-cv-00648-MMD-WGC
                         12
                                              Plaintiff,                          STIPULATION AND [PROPOSED]
                         13                                                       ORDER TO EXTEND TIME TO FILE
                                       v.                                         OPPOSITION TO PLAINTIFF’S
                         14                                                       MOTION IN LIMINE RE COLLATERAL
                            STATE FARM MUTUAL AUTOMOBILE                          SOURCE EVIDENCE (First Request)
                         15 INSURANCE COMPANY, an insurance
                            company; and DOES 1-25 and XYZ
                         16 Corporations, inclusive,

                         17                   Defendants.
                         18

                         19            The parties hereto, by and through their undersigned counsel, hereby stipulate and agree that
                         20 Defendant, State Farm Mutual Automobile Insurance Company, may have a fourteen (14) day

                         21 extension of time in which to file its Opposition to Plaintiff’s Motion In Limine Re Collateral Source

                         22 Evidence currently due on December 8, 2020. Accordingly, Defendant shall have up to and including

                         23 Tuesday, December 22, 2020 to file its Opposition.

                         24 / / /

                         25 / / /

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,                                                                               3:19-cv-00648-MMD-WGC
 SHEPPARD, W AYTE &
   CARRUTH LLP                      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE OPPOSITION TO PLAINTIFF’S
241 RIDGE STREET, SUITE 300
      RENO, NV 89501                          MOTION IN LIMINE RE COLLATERAL SOURCE EVIDENCE (First Request)
                                  Case 3:19-cv-00648-MMD-WGC Document 42 Filed 12/07/20 Page 2 of 3




                              1        DATED this 7th day of December, 2020

                              2                                      McCORMICK, BARSTOW, SHEPPARD,
                                                                     WAYTE & CARRUTH LLP
                              3

                              4

                              5                                      By            /s/ Michael A. Pintar
                                                                           Michael A. Pintar
                              6                                            Nevada Bar No. 3789
                                                                           241 Ridge Street, Suite 300
                              7
                                                                           Reno, Nevada 89501
                              8                                            Tel. (775) 333-0400
                                                                           Attorneys for State Farm Mutual Automobile
                              9                                            Insurance Company

                         10

                         11            DATED this 7th day of December, 2020
                         12                                          ROSE LAW OFFICE
                         13

                         14
                                                                     By            /s/ Sean P. Rose
                         15                                                Sean P. Rose
                                                                           Thomas R. Brennan
                         16                                                150 West Huffaker Lane, Suite 101
                         17                                                Reno, Nevada 89511
                                                                           Tel. (775) 824-8200
                         18
                                                                           Attorneys for Plaintiff
                         19

                         20                                             ORDER
                         21            IT IS SO ORDERED.
                         22                         7th day of December, 2020.
                                       DATED: this _____
                         23

                         24
                                                                          UNITED STATES DISTRICT JUDGE
                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
                                                                           2                       3:19-cv-00648-MMD-WGC
 SHEPPARD, W AYTE &
   CARRUTH LLP                      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE OPPOSITION TO PLAINTIFF’S
241 RIDGE STREET, SUITE 300
      RENO, NV 89501                          MOTION IN LIMINE RE COLLATERAL SOURCE EVIDENCE (First Request)
                                  Case 3:19-cv-00648-MMD-WGC Document 42 Filed 12/07/20 Page 3 of 3




                              1                                  CERTIFICATE OF SERVICE
                              2            I hereby certify that on this 7th day of December, 2020, a true and correct copy

                              3 of STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE OPPOSITION

                              4 TO PLAINTIFF’S MOTION IN LIMINE RE COLLATERAL SOURCE EVIDENCE (First

                              5 Request) was served via the United States District Court CM/ECF system on all parties or persons

                              6 requiring notice.

                              7

                              8                                         By /s/ Jennifer Heston
                                                                           Jennifer Heston, an Employee of
                              9                                            MCCORMICK,          BARSTOW,         SHEPPARD,
                                                                           WAYTE & CARRUTH LLP
                         10

                         11

                         12       081133-000012 7268331.1

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
                                                                             3                       3:19-cv-00648-MMD-WGC
 SHEPPARD, W AYTE &
   CARRUTH LLP                        STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE OPPOSITION TO PLAINTIFF’S
241 RIDGE STREET, SUITE 300
      RENO, NV 89501                            MOTION IN LIMINE RE COLLATERAL SOURCE EVIDENCE (First Request)
